Exhibit 10.3
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT FOR
TIMOTHY A. HUBER
     This First Amendment (“Amendment”) to the Employment Agreement by and
between Northwest Savings Bank (“Bank”) and Northwest Bancshares, Inc.,
(“Company”) and Timothy A. Huber (“Executive”) dated September 1, 2007
(“Agreement”) is made effective July 1, 2010.
     WHEREAS, Section 4(c) of the Agreement currently provides that, in the
event the Executive’s employment is involuntarily terminated or is voluntarily
terminated for “Good Reason” (as defined in the Agreement), the Executive would
be entitled to severance pay as well as 18 months of continued life insurance
and non-taxable medical and dental coverage substantially identical to the
coverage maintained by the Employer for Executive prior to his termination; and
     WHEREAS, the Company, the Bank and the Executive wish to amend Section 4(c)
to provide that, in the event the Executive’s employment is involuntarily
terminated or is voluntarily terminated for “Good Reason” (as defined in the
Agreement), the Executive would be entitled to severance pay as well as
36 months of continued life insurance and non-taxable medical and dental
coverage substantially identical to the coverage maintained by the Employer for
Executive prior to his termination.
     NOW THEREFORE, Section 4(c) of the Agreement is hereby amended to read as
follows:
     (c) Upon the occurrence of an Event of Termination, the Employer will cause
to be continued life insurance and non-taxable medical and dental coverage
substantially identical to the coverage maintained by the Employer for Executive
prior to his termination. Such coverage shall continue for 36 months from the
Date of Termination unless Executive obtains other employment following
termination of employment under which substantially similar benefits are
provided and in which Executive is eligible to participate.
     IN WITNESS WHEREOF, the Company, the Bank and the Executive have signed
this Amendment on the dates set forth below.

         
 
  NORTHWEST SAVINGS BANK
 
       
July 1, 2010
  By:   /s/ William J. Wagner
 
       
Date
      William J. Wagner, President and
 
      Chief Executive Officer
 
       
 
  NORTHWEST BANCSHARES, INC.
 
       
July 1, 2010
  By:   /s/ William J. Wagner
 
       
Date
      William J. Wagner, President and
 
      Chief Executive Officer
 
       
 
  EXECUTIVE:
 
       
July 1, 2010
  By:   /s/ Timothy A. Huber
 
       
Date
      Timothy A. Huber

